Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-14 in the reply filed on August 09th, 2022 is acknowledged. Non-elected invention of Group II, claims 15-25 have been withdrawn from consideration.  Claims 1-25 are pending.
Action on merits of Group I, claims 1-14 follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 has been considered by the examiner.

Drawings
The drawings filed on 10/13/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7, 10-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2012/0313099, hereinafter as Chung ‘099) in view of Yoo (US 2016/0308162, hereinafter as Yoo ‘162).
Regarding Claim 1, Chung ‘099 teaches a display device comprising: 
a thin film transistor (Fig. 3, (TR); [0066]) disposed on a base substrate (1; [0066]); 
an insulation layer (218; [0075]) covering the thin film transistor; 
an organic light-emitting diode (EL; [0078]) disposed on the insulation layer (218), the organic light-emitting diode including: a first electrode (221; [0076]) electrically connected to the thin film transistor (TR); 
an organic light-emitting layer (220; [0078]) disposed on the first electrode; and 
a second electrode (222; [0078]) disposed on the organic light-emitting layer; 
a bus electrode (223; [0093]) disposed on the second electrode; and 
an organic pattern (capping layer “224”; [0099]) disposed adjacent to the bus electrode (223).
Thus, Chung ‘099 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an organic fluoride pattern”.
However, Yoo ‘162 teaches an organic fluoride pattern (Fig. 1, (131); [0100]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘099 by having an organic fluoride pattern in order to provide OLED apparatus with a high efficiency and less color-shift caused by a viewing angle (see para. [0122]) as suggested by Yoo ‘162.
Furthermore, it has been held to be within the general skill of a worker in the art to select a material (e.g. organic fluoride) for an organic pattern layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select an organic fluoride pattern in order to improve the performance/efficiency of a light emitting diode device.

Regarding Claim 13, Chung ‘099 teaches a display device comprising: 
a light-emitting area (R1; [0094]); 
a non-light-emitting area (R2; [0094]); 
a light-emitting element (Fig. 3, (EL); [0078]) including: a first electrode (221); 
a light-emitting layer (220) disposed on the first electrode; and 24 
a second electrode (222; [0078]) disposed on the organic light-emitting layer; 
a bus electrode (223; [0093]) disposed on the second electrode and overlapping the non- light-emitting area (R2); and 
an organic pattern (capping layer “224”; [0099]) disposed on the second electrode (222) overlapping the light-emitting area (R1).  
Thus, Chung ‘099 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an organic fluoride pattern”.
However, Yoo ‘162 teaches an organic fluoride pattern (Fig. 1, (131); [0100]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘099 by having an organic fluoride pattern in order to provide OLED apparatus with a high efficiency and less color-shift caused by a viewing angle (see para. [0122]) as suggested by Yoo ‘162.
Furthermore, it has been held to be within the general skill of a worker in the art to select a material (e.g. organic fluoride) for an organic pattern layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select an organic fluoride pattern in order to improve the performance/efficiency of a light emitting diode device.



    PNG
    media_image1.png
    374
    435
    media_image1.png
    Greyscale

                                 Fig. 3 (Chung ‘099)


Regarding Claim 2, Chung ‘099 teaches another bus electrode (223_left) disposed on the second electrode (222) and adjacent to the bus electrode, wherein the organic pattern (224) is disposed between the bus electrode (223_right) and another bus electrode (223_left) (see Fig. 3).  
Yoo ‘162 teaches an organic fluoride pattern ((131); [0100]).

Regarding Claim 3, Chung ‘099 teaches the organic pattern (224) overlaps a light-emitting area, and the bus electrode (223) overlaps a non-light-emitting area (see Fig. 3).  
Yoo ‘162 teaches an organic fluoride pattern ((131); [0100]).

Regarding Claims 4 and 14, Chung ‘099 and Yoo ‘162 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a perfluorinated compound”.  
However, it has been held to be within the general skill of a worker in the art to select a material (e.g. a perfluorinated compound) for an organic pattern layer on the basis of its suitability for the intended use as a matter of obvious design choice (see para. [0168] of Chang ‘s reference (US 2018/0226581) as an evidence).  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a perfluorinated compound material for the organic fluoride pattern in order to improve the process of coating a conductive pattern for a light emitting diode device (see para. [0014]-[0018] of Chang ‘s reference).

Regarding Claim 5, Yoo ‘162 teaches a thickness of the organic fluoride pattern (131) is 1 nm to 50 nm (10 A to about 500 A) (see para. [0098]) which overlaps the claim range of about 10 A to about 2,000 A.  

	Regarding Claim 6, Chung ‘099 teaches the bus electrode (223) has a thickness larger than a thickness of the second electrode (222) (see Fig. 3).  

Regarding Claim 7, Chung ‘099 teaches the bus electrode (223) and the second electrode (222) includes magnesium (see para. [0089] and [0101]). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a material (e.g. lithium, calcium, silver, aluminum, indium tin oxide, indium zinc oxide, zinc tin oxide, indium oxide, zinc oxide, and tin oxide…) for the bus electrode and the second electrode on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). A person of ordinary skills in the art is motivated to select a material a material (e.g. lithium, calcium, silver, aluminum, indium tin oxide, indium zinc oxide, zinc tin oxide, indium oxide, zinc oxide, and tin oxide…) for the bus electrode and the second electrode in order to improve the performance/efficiency light emitting diode device.

Regarding Claim 10, Chung ‘099 teaches a pixel-defining layer (219; [0077]) disposed on the insulation layer (218) and including an opening overlapping at least a portion of the first electrode (221), wherein the bus electrode (223) is disposed on the pixel- defining layer.  

Regarding Claim 11, Yoo ‘162 teaches a capping layer (132) disposed on the organic fluoride pattern (131) (see Fig. 1).  

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung ‘099 and Yoo ‘162 as applied to claim 1, and further in view of Choi (US 2010/0084969, hereinafter as Choi ‘969).
Regarding Claim 8, Chung ‘099 and Yoo ‘162 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a bus wiring electrically connected to the second electrode, wherein the organic light-emitting diode is disposed in a display area, and the power bus wiring is disposed in a peripheral area surrounding the display area”.
However, Choi ‘969 teaches a power bus wiring (Fig. 2A, (180); [0030]) electrically connected to the second electrode (175; [0047]), wherein the organic light-emitting diode (EL) is disposed in a display area, and the power bus wiring (180) is disposed in a peripheral area surrounding the display area (PA1).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Chung ‘099 and Yoo ‘162 by having a bus wiring electrically connected to the second electrode, wherein the organic light-emitting diode is disposed in a display area, and the power bus wiring is disposed in a peripheral area surrounding the display area in order to improve the display quality (see para. [0008] and [0013]).

Regarding Claim 9, Choi ‘969 teaches the bus electrode (178; [0043]) extends into the peripheral area (Fig. 2B, (ABP); [0030]) to overlap the power bus wiring (180) in the peripheral area.  

Regarding Claim 12, Yoo ‘162 teaches a thin film encapsulation layer (150) disposed on the organic fluoride pattern.  
Choi ‘969 teaches a thin film encapsulation layer (250; [0044]) disposed on the bus electrode (178).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Choi et al. (US 2017/0084881 A1)			
Cho (US 2015/0228700 A1)
Choi et al. (US 2014/0353611 A1)
Jinta et al. (US 2014/0034921 A1)
Yamazaki et al. (US 2003/0227021 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829